 1                                                     JS-6
 2
 3                                                    12/17/2019
 4
 5
 6
 7
 8
 9
10                UNITED STATES DISTRICT COURT
11     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12 KATHLEEN CARLSON,               Case No. 2:19-CV-04643-FMO-AGR
13         Plaintiff,
14                                 [PROPOSED] ORDER GRANTING
       v.                          JOINT STIPULATION FOR
15 HARTFORD LIFE AND ACCIDENT      DISMISSAL OF ENTIRE ACTION
   INSURANCE COMPANY,              WITH PREJUDICE
16
           Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR DISMISSAL OF
                    ENTIRE ACTION WITH PREJUDICE
 1        Pursuant to the parties’ joint stipulation, this matter is hereby dismissed with
 2 prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear its own
 3 costs of suit and attorneys’ fees.
 4        IT IS SO ORDERED.
 5
 6 DATED: December 17, 2019                  /s/
                                          _________________________________
 7                                        Honorable Fernando M. Olguin
                                          United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                   2
        [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR DISMISSAL OF
                       ENTIRE ACTION WITH PREJUDICE
